Citation Nr: 1424276	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel




INTRODUCTION

The Veteran served on active duty from October 1975 to September 1978.  The Veteran died in September 2011.  The appellant has been recognized as the Veteran's surviving spouse because the state of Rhode Island determined that there was a valid common-law marriage between the Veteran and the appellant.  The appellant filed a VA Form 21-534 within one year of the Veteran's date of death and has been substituted as the claimant for the purpose of processing the claim for service connection for an acquired psychiatric disability to completion.  See Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA2008), codified at 38 U.S.C.A. § 5121A.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In a June 2010 decision, the Board denied the issue on appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In January 2011, the attorney for the Veteran at that time and the Counsel for the Secretary of VA filed a Joint Motion for Partial Remand to vacate the part of the Board's decision that denied service connection for a psychiatric disorder, to include panic disorder with agoraphobia.  The Court granted the joint motion and the case was returned to the Board.  The case was remanded by the Board in July 2011 for additional development.  The case was remanded again in November 2013 as the appellant was substituted as the claimant.  The case has been returned to the Board for review.  

The appellant's attorney requested records pursuant to the Freedom of Information Act (FOIA).  In a January 2014 statement, the attorney stated that he needed time to review the December 2013 examination results and file a response prior to the case being transferred to the Board.  Generally, in a remand, after the issuance of a Supplemental Statement of the Case (SSOC), a period of 30 days is provided for a response.  38 C.F.R. § 19.38.  An extension of the period of 30 days for a response may be granted for good cause.  In this case, the 30-day period would have ended in January 2014.  The attorney was provided the requested documents pursuant to the FOIA request on January 17, 2014.  The attorney was notified in February 2014 that the appeal had been certified to the Board.  Since the time the requested documents were mailed to the attorney pursuant to FOIA, the attorney had ample opportunity to review the examination results and submit argument to the Board-more than 90 days.  The only communication from the attorney to the Board is notification of a change of address for the attorney's office.  While the appellant has a right to representation and must be accorded the full right to representation in "all stages of an appeal," it is not the Board's responsibility to delay adjudication of an issue when the attorney has had ample time and opportunity to prepare an argument.  The attorney was notified of the certification of the appeal to the Board and did not present an argument for more than 90 days.  38 C.F.R. § 20.600.  The Board may proceed with adjudication of the issue on appeal.  

In the November 2013 remand, the Board referred the issue of entitlement to death benefits to the AOJ for appropriate action.  Review of the record does not reflect that the AOJ has taken action on this referred issue.  Again, the issue of entitlement to death pension benefits is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The most probative and credible evidence does not relate a current psychiatric disability to active service, to include a left eye injury.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in November 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  Any timing error related to this notice has been cured as the issue was readjudicated in a May 2008 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The duty to assist the Veteran has been satisfied.  VA medical treatment records, service treatment records, service personnel records, and identified private medical treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Updated VA treatment records were obtained and associated with the claims file in accordance with the Board's July 2011 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The Newport Naval Medical Center records were requested, but records were not found.  The Veteran was notified in the August 2005 rating decision as to the Newport Naval Medical Center's response.  The Veteran was aware that there were no records as demonstrated by his statements during the August 2011 VA examination.  A March 2005 letter also notified the Veteran that the Newport Naval Hospital responded that there were no records on file.  The Veteran was asked to complete a report of accidental injury and notified that he may submit evidence such as lay statements.  He completed the report of accidental injury, VA Form 21-4176 but stated that a police report was not filed.  Therefore, there was no need for VA to attempt to obtain a police report of the alleged assault.    

The Veteran was provided a VA examination in August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that it was "not at least as likely as not" that the Veteran's disability was caused by a left eye injury that necessitated stitches.  The examiner then explained that it was unlikely, but "yet conceivable" that the stressor of an injury requiring sutures would be significant enough to precipitate the onset of anxiety-related symptoms such as those described by the claimant.  This opinion is contradictory.  As such, the case was remanded by the Board to obtain a new opinion.  An opinion was provided in December 2013.  The examiner opined that the Veteran's psychiatric disability was not due to, caused by, or a result of his military service.  More specifically, it was not due to, caused by, or a result of his left eye injury.  The examiner reviewed the claims file, cited to the records reviewed and discussed, and provided a well-reasoned rationale for the expressed opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is a psychiatrist as shown by the curriculum vitae associated with the claims file.  The Board acknowledges that the examiner did not frame the opinion in terms of probability-such as "at least as likely as not" as requested by the Board's remands.  However, the Board still finds that the December 2013 opinion is adequate and substantially complied with the Board's July 2011 and November 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The examiner stated in unequivocal terms that the Veteran's disability was not related to active service, to include the left eye injury.  The examiner provided detailed reasoning for the opinion, noting the absence of psychiatric symptoms during active service and after service as well as noting the Veteran's own assertions in a 1984 private medical record that he noticed the symptoms of "jumping in his chest" recently when jogging (years after separation from active service).  A remand for a new opinion is not required.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence in the claims file.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contended that his psychiatric disability, diagnosed as panic disorder with agoraphobia, had its onset during his period of active duty after he was allegedly assaulted.  

In a December 2004 statement, the Veteran reported that he was assaulted in December 1975.  He stated that a person with long hair made remarks about the military then "kicked me in the stomach and punched me in the eye.  I fell backwards and hit the back of my head."  The person got on top of him and punched him a couple of more times in the face.  He was bleeding profusely from the top of his eye socket and given stiches.  He stated that shortly after the injury, he started to suffer from bouts of anxiety and sleeplessness which continued until 1984 when he was diagnosed with panic disorder.  He said that he was treated at the Newport Naval Hospital in December 1975.  In a May 2005 statement, the Veteran explained that the assault occurred at a friend's house in Rhode Island.  He stated that he was taken to Newport Naval Hospital because he had no civilian health coverage.  In a VA Form 21-4176, the Veteran stated that the accident occurred in December 1975 when he was on leave for Christmas.  He explained that he was assaulted when he was at a friend's house (a person who was a black belt in karate) who started to say that he did not like people in the military.  The Veteran stated: "He walked up to me, kicked me in the stomach, and punched me in the eye."  He stated that he fell backward and hit his head.  He was hit a couple of more times and his eye swelled shut and needed stitches over his eye socket.  He again reported that he was treated at Newport Naval Hospital.   

The medical evidence reflects a current disability.  The VA medical treatment records show that the Veteran was diagnosed with panic disorder with agoraphobia.  

The service treatment records are completely absent for any documentation related to psychiatric symptoms or a diagnosis.  The service treatment records are likewise absent for any mention of a personal assault.  Even if the Veteran was a victim of an assault, the Board does not find the Veteran's reports of a head injury, loss of consciousness, and residual symptoms of anxiety and sleeplessness to be credible.  The Board finds the separation report of medical examination and accompanying report of medical history particularly persuasive.  The report of medical examination shows that the Veteran's neurologic condition and psychiatric condition were clinically evaluated as normal.  The report of medical history shows that the Veteran checked the boxes corresponding to "no" when asked if he ever had or have you now - depression or excessive worry, head injury, frequent trouble sleeping, nervous trouble of any sort, and periods of unconsciousness.  This is inconsistent with the Veteran's recent statements that he had a head injury, loss of consciousness, and bouts of anxiety and difficulty sleeping as a result of the assault.  The report of medical history shows that the Veteran checked "no" as to whether he had ever been a patient in any type of hospital and checked "no" as to whether he had any illness or injury other than those already noted.  The Veteran reported removal of a cyst and a problem with his shoulders, but did not mention any residuals from a personal assault or psychiatric symptoms.  In light of the above, the Board finds that the Veteran is not credible with respect to his reports of a head injury, loss of consciousness, and bouts of anxiety and difficulty sleeping.   

In the Joint Motion for Partial Remand, the parties determined that the Board failed to consider the RO's grant of service connection for chorio retinal scarring, left eye, as the grant of service connection indicated that the RO believed this was a residual of a personal assault.  For the purposes of this decision, the Board finds that the Veteran suffered an in-service injury to his left eye.  The January 1976 service treatment record shows that the Veteran requested removal of stiches from his left eye, having been in since Sunday.  Nonetheless, the Board continues to find that the Veteran was not credible with respect to his reports of a head injury, loss of consciousness, and suffered from anxiety and sleeplessness since the assault.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam).  

The Board does not find it reasonable that the Veteran would have suffered these injuries and not mention them on the separation report of medical examination or the report of medical history.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Further, the Veteran did not report any long-standing anxiety, sleeplessness, or other psychiatric symptoms when he was first treated in 1984-instead, he reported that he recently noticed that he had a jumping in his chest when he was jogging.  This conflicts with the Veteran's subsequent statements that he suffered from anxiety and sleep problems since service until he was finally diagnosed in 1984.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).  
 
Following separation from active service, the Veteran completed an application for compensation or pension and reported a problem with his shoulders and made no mention of other ailments.  A November 1978 report of medical examination for disability evaluation shows that the Veteran reported pain in his shoulders and he could not sleep on his sides.  The report shows that there was no pathology related to the Veteran's neurologic condition and psychiatric condition.  

A private medical treatment record dated in January 1984, approximately 5 years after separation from active service, the Veteran reported that he was jogging several months ago and felt jumping in his chest and was very agitated over this.  He felt he was having a heart attack.  Since that time on a fairly regular basis, particularly when he was doing minimal activity, especially sitting, he felt a jumping in his chest.  He readily admitted that he felt nervous about this.  A review of past medical history, social history, family history, and review of systems was unremarkable.  The examining physician noted that the Veteran should be seen in counseling and he was to take Xanax prior to work for both diagnostic and therapeutic purposes.  In a May 1984 psych entry, the Veteran was diagnosed with Anxiety (mild panic attacks) that appeared to be related to stress.  It was fairly well controlled on Xanax.  A June 1984 private medical treatment record noted that the Veteran still had a couple of episodes of palpitations particularly when he exercised.  He felt better taking the Xanax.  It was felt that he had panic attacks.  

The VA medical treatment records dated in the 2000s show that the Veteran reported treatment for anxiety/panic attacks since 1983. 

In August 2011, the Veteran was provided a VA examination.  While the Board found that the opinion was not adequate, the examination findings are still adequate and relevant to the issue on appeal.  The examination report shows that the Veteran was diagnosed with panic disorder with agoraphobia.  He reported in December 1975, that he was assaulted when attending a house party.  He stated that he was transported to Newport Naval Hospital for treatment and that his wound was sutured.  He stated that he was shocked that the treatment records were unavailable.  The Veteran received outpatient psychiatric treatment since 1984.  The examiner opined that it was not at least as likely as not that the claimant's current psychiatric disorder (panic disorder with agoraphobia) was caused by a left eye injury that necessitated stitches.  The examiner explained that it was unlikely, but yet conceivable that the stressor of an injury requiring sutures would be significant enough to precipitate the onset of anxiety-related symptoms such as those described by the claimant.  The opinion is inconsistent with the reasoning and is entitled to little probative value.    

In accordance with the Board's remand, an opinion was obtained in December 2013.  A curriculum vitae, identifying the examiner as a psychiatrist, was included in the claims file.  The examiner opined that the Veteran's disability was not due to, caused by, or a result of his military service.  More specifically, it was not due to, caused by, or a result of his left eye injury.  The rationale for the opinion noted that the first record indicating mental health problems was dated in 1984, when the Veteran sought treatment due to jumping in his chest while jogging.  Prior to 1984, there were no records or indication of the Veteran having a psychiatric illness.  The examiner noted the Veteran's claim that he was assaulted; however, there were no records of his treatment at Newport Naval Hospital and the service treatment records only reflected the removal of stitches from his left eye.  The examiner acknowledged the Veteran's claim that he suffered from bouts of anxiety and sleeplessness since the assault, but there were no military or community records prior to 1984 to support this.  In fact, there were documents that supported the opposite of the claim, to include the report of medical history and the 1984 private medical treatment record that reflected no mention of longstanding anxiety or a correlation between the Veteran's symptoms and his past military service or injury.  The examiner commented that all other medical evidence on record did not support a relationship between the Veteran's disability and alleged left eye injury or military service. 

In reviewing all of the evidence of record, the Board assigns the most probative value to the VA examiner's December 2013 opinion as to whether the Veteran's psychiatric disability was related to active service, to include a left eye injury.  The examiner provided a well-reasoned rationale and discussed the records reviewed.  See Prejean v. West, 13 Vet. App. 444 (2000).  Again, the Board does not find the Veteran to be credible regarding his reports of a head injury, loss of consciousness, and anxiety and depression since service.  The examiner discussed the left eye injury, but ultimately found other evidence to be more persuasive as to whether the Veteran's disability was caused by or related to active service.  As detailed above, the examiner discussed the 1984 private medical record wherein the Veteran did not report any longstanding anxiety or psychiatric complaints and he did not report such on separation from active service.  Service connection is not warranted because the most probative evidence does not relate a psychiatric disability to active service, to include a left eye injury.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Psychoses are recognized as chronic conditions.  38 C.F.R. § 3.309(a).  However, the Veteran has not been diagnosed with a psychosis as defined by 38 C.F.R. § 3.384 (2013).  In addition, as detailed above, the Board has found that the Veteran was not credible with respect to his reports of experiencing anxiety and sleeplessness since service.  The Board assigns great value to the separation report of medical history that shows that the Veteran denied excessive worry and nervous trouble of any sort and difficulty sleeping.  In addition, when first treated in 1984, he only reported a recent onset of symptoms, which is inconsistent with his subsequent statements regarding chronicity.  As such, service connection on the basis of continuity of symptomatology is not warranted.  

The Board recognizes the Veteran's statements that he believed his disability was related to his in-service personal assault and that he suffered from bouts of anxiety and sleeplessness since service.  While the Veteran was competent to report such symptoms, he was not competent to attribute his psychiatric disability, diagnosed as panic disorder with agoraphobia, to a specific cause.  The origin of psychiatric disabilities is a complex medical question.  The Veteran was not shown to possess the requisite medical training or knowledge to opine as to the cause of a psychiatric disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes the most probative value to the December 2013 VA examiner's opinion.  The examiner has medical expertise, reviewed the claims file, and provided a negative nexus opinion supported by well-reasoned rationale. 

In sum, the most probative and credible evidence of record does not support a finding of a relationship between the Veteran's psychiatric disability and active service.  The preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability.  The benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence does not reflect a psychosis as defined by 38 C.F.R. § 3.384 (2013).  Service connection on a presumptive basis is not warranted.
ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


